Title: Abraham Whipple to the Commissioners, 19 August 1778
From: Whipple, Abraham
To: First Joint Commission at Paris,Adams, John


     
      Honoured Gentlemen
      Brest Road August 19 1778 Onboard Contin Ship Providence
     
     I had the pleasure of writing you July 31 from Paimbeufe where I had been wind bound for fifteen days. The Boston had not joined me Then. She afterwards did and August 8th we proceeded for Brest in Company. Contrary winds proving unfavourable detained us at Sea till the 14th when we arrived at Brest. I here found that Lt. Simpson had strictly attended to my Orders of July 24th and done every thing in his power to get in Readiness for the Seas. His Provisions Water &c. as directed was on board. I flattered myself with speedily putting to Sea but how was I surprized when made acquainted that none of the Prizes belonging to the Ranger were sold and that the unfortunate Crew had not recieved a single sous for all the time they had been in France; the disagreable feelings of Men who are obliged to Relinquish property which justly belongs to them, and for which they have hazarded their lives, induced me to allow them the Respite of a day or two, to attempt settling the prizes &c. obtaining their money. I hoped this would prove satisfactory and indeed it wou’d have composed matters, had not Captn. Jones the former Commander of the Ranger interfered in a most extraordinary manner, denied the efficacy of the sales threatned he would be the Ruin of all those who meddled with the Business and by a number of similar Acts been the means of a detention where one Obstacle added to another as frivolous in their natures as hurtful in their effects, have produced Consequences highly detrimental. I wish to treat every Character with delicacy and to pay a just Respect to those whose Commissions in the service of my Country intitle them to that deference. It gives me pain that I am obliged to make those Remarks on Capt. Jones conduct and sorry I am that his late behaviour has furnished me with the disagreable Necessity ... but when a Man in diametrical opposition to the Interests of his Country and the real good of America is swayed by principles of self or blinded by particular passions to act against that service in which he has had the honour of Long wearing a Commission I am resolved from sentiments of Duty to Represent his Conduct with a Candid Impartiality and Leave those to determine its pernicious tendency who are my Superiors, Capt. Jones yesterday sent me a Letter a Copy of which I enclose together with my Answer. I doubt not it will be satisfactory to your Honours as I attempted to explain the impossibility of a Compliance with his Request in a liberal though forcible manner.
     Tomorrow I am determined for Sea, wind and weather permitting not waiting for the Ranger if she cannot be ready for want of those affairs being accomodated, and charging the whole of the Obstacles which have retarded her to the Artifices, Insinuations, Disingenuity and Threats of Captain Jones. I will to the last moment attempt every thing in my power to accomodate these unhappy affairs, and endeavour by all possible means to get the Ranger away.
     
      Remaining with the Readiest Attention to your Honours Orders and a peculiar pleasure in the satisfaction of Obeying them Gentlemen Your mo. Obedt. & very humb. servt.,
      Abraham Whipple
     
     